*400ORDER
The Office of Attorney Ethics having petitioned this Court for the immediate temporary suspension of LEONARD M. ATLAS of MORGANVILLE, who was admitted to the Bar of this State in 1965, and the petition being based on respondent’s failure to provide the Office of Attorney Ethics with an audit report of his trust and business accounts, as directed by this Court’s order of March 30, 1990, and the Office of Attorney Ethics having further informed this Court of respondent’s continued failure to respond to the Office of Attorney Ethics’ efforts to communicate with him and of other information that calls into question respondent's present ability to practice law, and good cause appearing;
It is ORDERED that LEONARD M. ATLAS is temporarily suspended from the practice of law, effective immediately and until further order of this Court; and it is further
ORDERED that the Office of Attorney Ethics take such protective action pursuant to Rule l:20-ll(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of LEONARD M. ATLAS wherever situate, pending further order of this Court; and it is further
ORDERED that all funds, if any, presently existing in any New Jersey financial institution including but not limited to his attorney trust account no. 1465209132 and attorney business account no. 1465209120 both maintained at The Central Jersey Bank & Trust Company, Morganville, New Jersey, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon *401application to this Court, for good cause shown, pending the further order of this Court; and it is further
ORDERED that LEONARD M. ATLAS show cause before this Court on Monday, September 10, 1990, at 2:00 p.m. in the Supreme Court Courtroom, Hughes Justice Complex, Trenton, why the temporary suspension and restraints herein should not continue pending final disposition of any complaints against him and until further order of the Court and further why the trust funds maintained by LEONARD M. ATLAS, restrained from disbursement by this Order, should not be transmitted by the financial institutions who are the present custodians to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund pending further order of this Court; and it is further
ORDERED that respondent may move prior to the return date of this Order to Show Cause, on an application for good cause shown, for modification of this Order or the restraints contained herein; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his desig-nee, present this matter to the Court; and it is further
ORDERED that respondent shall serve and file nine copies of his brief with the Clerk of this Court by July 30, 1990, and the Office of Attorney Ethics shall serve and file its response, if any, by August 20, 1990; and it is further
ORDERED that LEONARD M. ATLAS be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that LEONARD M. ATLAS comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.